Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
*	Dependent claim 20 depends from itself.
For expediency, claim 20 is seen to depend from the nearest independent claim 19.

Claim Rejections - 35 USC § 102
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13, 16, 18 is/are rejected under 35 U.S.C. 102(a(1) or, in the alternative under 35 U.S.C. 103 as obvious over Crews et al. US 2008/0060551.  Crews et al. disclose an asphalt emulsion comprising:
A solvent, such as diesel, naphtha, kerosene or the like.  [0125].
A base asphalt softener comprising maltenes.  [0158]; and Gilsonite.  [0059].
Wherein the emulsion can be combined with an aggregate to form a bituminous composition that can be compacted, have equivalent gradation and bitumen content as HMA.  [0143-0155].

Although Crews et al. do not use the phrase “hydrocarbon absorber additive”; Crews et al. does disclose the use of Gilsonite as a suitable source of bitumen for use in the composition.  Therefore, it is inherent Crews et al. discloses all the components of the claimed invention.  Further it would have been obvious if not inherent “hydrocarbon absorption” is a known property of Gilsonite, and its use as an asphalt rejuvenator.

With respect to claims 2, 3, 5, 7-9 11-13 Crews et al. disclose the composition is configured to combined with virgin or recycled asphalt (RAP), crushed granite or stone-matrix aggregate, in a pugmill or similar mixer, wherein the maltenes are configured to soften the base asphalt, such that a desired viscosity is achieved in order to form a strong adhesive bond between the aggregate and the binder composition.  [0117-119, 0128-0131].

With respect to claims 16, 18 Crews et al. disclose a method for preparing and using asphalt concrete to pave a roadway comprising the steps of:
Adding a binder to an aggregate to form an asphaltic mixture of claim 1.
Heating the asphaltic mixture over a predetermined period of time.  [0140-143].
Applying and compacting the asphalt mixture on a surface to form a roadway, wherein 
the compacting is done in a temperature range between 0C-120C.
Although Crews et al. do not disclose the length of the heating process, Crews et al. does disclose “the bitumen emulsions may be mixed cold and then heated”.  [0141].

It would have been obvious, if not inherent to one of ordinary skill in the art before the effective filing date of the claimed invention the heating process could be at least one hour, depending on the quantity being heated.

Claim Rejections - 35 USC § 103
4. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15(renumbered) is/are rejected under 35 U.S.C. 103 as being unpatentable over Crews et al. US 2008/0060551 in view of Allen et al. US 2018/0171147.  Crews et al. disclose an asphalt emulsion comprising:
A solvent, such as diesel, naphtha, kerosene or the like.  [0125].
A base asphalt softener comprising maltenes.  [0158]; and Gilsonite.  [0059].
Wherein the emulsion can be combined with an aggregate to form a bituminous composition that can be compacted, have equivalent gradation and bitumen content as HMA.  [0143-0155]. But does not disclose the shelf life of the emulsion.  However, Allen et al. teaches an age resistant coating for treating roadways, comprising an asphalt emulsion having a shelf life of several weeks to several months “depending on the specific type of emulsion and its components”.  See [0062].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the asphalt emulsion of Crews et al. would have a shelf life of at least one year, as taught by Allen et al. since such shelf lifes are known in the art, and the composition of Crews et al. is identical to that which is claimed.  Hence it would be obvious they would have similar characteristics.

5. 	Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crews et al. US 2008/0060551 in view of Jeon US 2016/0137843.  Crews et al. disclose an asphalt emulsion comprising:
A solvent, such as diesel, naphtha, kerosene or the like.  [0125].
A base asphalt softener comprising maltenes.  [0158]; and Gilsonite.  [0059].
Wherein the emulsion can be combined with aggregates such as RAP, crushed granite and the like to form a bituminous composition that can be compacted, have equivalent gradation and bitumen content as HMA.  [0143-0155]. But does not disclose the use of 
limestone aggregate.  However, Jeon teaches a recycled, room temperature asphalt composition including 2-5wt% of limestone powder.  Abstract; [0015, 0065].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the asphaltic composition of Crews et al. with limestone powder, as taught by Jeon in order to reduce porosity of the paved roadway.

Response to Arguments
5. 	Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. Applicant’s Rep. argues in favor of claims 1, 6, 16 suggesting the limitation(s) “a hydrocarbon absorber additive being configured to absorb at least some volatile hydrocarbon fractions of the volatile solvent additive and controllably release the at least some volatile hydrocarbon fractions” is not taught by the prior art.
The argument is not persuasive because the claims do not specify, clarify or describe what “configured” means.  The specification only provides for “a hydrocarbon absorber additive comprising gilsonite”.  The specification only provides support for 
“The hydrocarbon absorber additive (108c) can be asphaltene…An example of asphaltene can be gilsonite.
Therefore, the limitation “being configured to absorb…and controllably release” 
only implies the use of an asphaltene, such as gilsonite, since “being configured to absorb…and controllably release” appears to be a characteristic of the material and not a feature invented by Applicant’s specification does not disclose any particular treatment or processing of the gilsonite to achieve the claimed functional properties.
	To that affect, Crews et al. do disclose all the structural features of the binder additive.  
With respect to claims 6, 19 Crews et al. disclose the use of aggregates such as RAP, crushed granite and stone.

With respect to claim 19 Applicant’s Rep. argues the phrase “Limestone Rock Aggregate” has a specific meaning, in that it is a naturally asphalt-impregnated limestone found only in a specific area of Texas, USA.  
However, the actual claim language is not so narrow, nothing in the claim defines the phrase limestone rock aggregate beyond it’s normal accepted meaning nor does anything in the claims require the aggregate to be the source of asphalt in the asphalt concrete.  Further, the binder in claim 19 is also undefined.
Crews et al. disclose the aggregate can be natural and synthetic sources, such as RAP, and “any aggregate which is traditionally employed in the production of bituminous paving compositions is suitable for use in the present invention.  [0128-129].
Jeon teaches a recycled, room temperature asphalt composition including 2-5wt% of limestone powder.  Abstract; [0015, 0065].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the asphaltic composition of Crews et al. with limestone powder, as taught by Jeon in order to reduce porosity of the paved roadway. 
Therefore the arguments are not persuasive and the rejection is maintained.

*  For citations of using bituminous limestone from Texas, see US Re 16,301 Page 1, lns. 90-110, reissued 03/30/1926; US 2,067,264 (Ebberts).

6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				8/10/2022